Name: 2000/384/EC, ECSC: Decision of the Council and the Commission of 19 April 2000 on the conclusion of a Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part and the State of Israel, of the other part
 Type: Decision
 Subject Matter: Asia and Oceania;  international affairs;  economic geography;  European construction
 Date Published: 2000-06-21

 Avis juridique important|32000D03842000/384/EC, ECSC: Decision of the Council and the Commission of 19 April 2000 on the conclusion of a Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part and the State of Israel, of the other part Official Journal L 147 , 21/06/2000 P. 0001 - 0002Decision of the Council and the Commissionof 19 April 2000on the conclusion of a Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part and the State of Israel, of the other part(2000/384/EC, ECSC)THE COUNCIL OF THE EUROPEAN UNION,THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community and in particular Article 95 thereof,Having regard to the Treaty establishing the European Community, and in particular Article 310 in conjunction with the second sentence of the first subparagraph of Article 300(2), and the second subparagraph of Article 310(3) thereof,Having regard to the proposal from the Commission,After consultation of the Consultative Committee and the unanimous agreement of the Council,Having regard to the assent of the European Parliament(1),Whereas:The Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part, signed in Brussels, on 20 November 1995, should be approved,HAVE DECIDED AS FOLLOWS:Article 1The Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part and the State of Israel, of the other part, the Protocols annexed thereto and the Declaration attached to the Final Act are hereby approved on behalf of the European Community and the European Coal and Steel Community.The texts referred to in the first paragraph are attached to this Decision.Article 21. The position to be adopted by the Community within the Association Council and the Association Committee shall be laid down by the Council, on a proposal from the Commission, or, where appropriate, by the Commission, each in accordance with the corresponding provisions of the Treaties establishing the European Community and the European Coal and Steel Community.2. The President of the Council shall, in accordance with Article 68 of the Agreement, preside over the Association Council and present the position of the Community. A representative of the Presidency of the Council shall preside over the Association Committee, in accordance with Article 71 of the Agreement, and present the position of the Community.Article 3The President of the Council shall give the notification provided for in Article 85 of the Agreement on behalf of the European Community. The President of the Commission shall give such notification on behalf of the European Coal and Steel Community.Done at Brussels, 19 April 2000.For the CouncilThe PresidentL. Capoulas SantosFor the CommissionThe PresidentR. Prodi(1) OJ C 78, 18.3.1996, p. 12.